Case 19-11323-BLS Doc 41 Filed 02/20/20 Page 1of4

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

IN RE: } Chapter 13
John M. Hanling ) Case No. 19-11323 BLS
Debtor (s)
1st AMENDED CHAPTER 13 PLAN 2/20/2020
I. Notice

NOTICE TO ALi, CREDITORS THAT THIS PLAN AND ALL OF ITS PROVISIONS ARE
SUBJECT TO DEL.BANKR.L.R. 3023-1 AND YOUR RIGHTS MAY BE AFFECTED BY
THIS PLAN. IF YOU OPPOSE THE PLAN'S TREATMENT OF YOUR CLAIM OR ANY
PLAN PROVISION YOU OR YOUR ATTORNEY MUST FILE AN OBJECTION TO
CONFIRMATION AT LEAST 7 DAYS BEFORE THE DATE SET FOR THE CONFIRMATION
HEARING. THE BANKRUPTCY COURT MAY CONFIRM THIS PLAN WITHOUT FURTHER
NOTICE IF NO OBJECTION IS FILED. SHE BANKRUPTCY RULE 3015. YOU SHOULD
NOTE THE FOLLOWING (Boxes must be checked by Debtor(s) if applicable):

[X ] The plan seeks to limit the amount of a secured claim, as set
out in III.2, which may result in partial payment or no payment at
ail to the secured creditor

[ ] The plan will seek avoidance of a lien or security interest

[X ] The plan contains a NOTICE nonstandard provision in paragraph VI

IIT. Plan payments and Length of Plan: The future earnings of the
debtor are submitted to the supervision and control of the Court and
the Debtor'({s) employer or Debtor shall pay to the trustee the sum of

1200 (accumulated pre-confirmation payments} for month 1 361 for
months 2-60.

III. Plan Distributions: From the payment so received, after deduction
of allowed Trustee's commission, the Trustee shall make disbursements
as follows:

1. Priority Claims:
Full payment in deferred cash payments of all claims entitled to
priority under 11 U.S.C. Section 507.

[X ] (A) Debtor(s) Counsel Fees: $10000.00 paid first and then
distributions shall subsequently be made under the plan as follows:

EX ] (B) Priority Taxes:
State of DE (PoC #11-2) shall be paid for the priority years 2016-2018
a_ total of §11019.54 with the general unsecured portion of the claim
paid pro rata with the other general unsecured creditors and

discharged upon completion of the plan if this portion of the claim
remains unpaid. Upon Confirmation, once the proof of claim as filed
and bifurcated as stated herein has been paid pursuant to such
Confirmation Order, the tax debt is deemed satisfied and all interest
and penalties are discharged, to the extent not inconsistent with 11
USC 1328{(a)(2} and 523 fa).

IRS (Poc #7) is comprised of a secured claim, a priority claim and an
unsecured general claim. Debtor proposes to grant relief to the IRS to
continue collection under non-bankruptcy law, and to stop the tolling
for collection as well as to leave the Tax liens as filed to survive
under non-bankruptcy law after relief is granted.

 

 

 

 

[X ] (C) Domestic Support Obligations: DSO claims are paid
directly and include an amount to stay current and cure arrrears by

Order. (Claim #9)

[xX ] (D) Other Priority or Administrative Expense: PLUS loans
shall be paid directly (Claim #12).

 
Case 19-11323-BLS Doc 41 Filed 02/20/20 Page 2 of 4

2. Secured Claims:
[ ] Pro Rata with or
[IX ] subsequent to dividends to priority creditors, holders of
allowed secured claims shall retain the liens securing such claims and
shall be paid as follows:

[ } {A} Long term or mortgage debt - PRE-PETITION ARREARAGE ONLY, to
be paid to CREDITOR $ 000.00 (total amount of pre-petition arrears)
for the real property lst Mtg.
[ ] Debtor shall continue to pay Regular POST- PETITION payment to this
mortgage co. directly beginning 2018, **

 

** This section of the plan specifically incorporates all of the
provisions affecting mortgage claims as set forth in Del. Bankr.L.R.
3023-1(b) and the parties shall be so governed.

[ ] (B) Secured Vehicle debt (cramdown)- Pro-Rata Payments to:
{ ] (C}) Secured Vehicle Debt (910)-Pro-Rata Payments to:
{ ] (D} Other secured debt(s):

3. Surrender of Collateral and Co-Debtor Relief:
[ ] (A) Debtor surrenders secured collateral to: CREDITOR &
Collateral
Debtor abandons such property and agree that the Automatic Stay under
11 U.S.C. Section 362 is terminated as to the property and any
interest in the property effective immediately or on confirmation of
this Plan. Claims, if any submitted by such creditor may receive a
distribution under the plan if such claim reflects an applicable
deficiency balance remaining following surrender.
[ ] {B) Co-Debtor relief under 11 USC Section 1301 is granted
effective immediately upon confirmation of the Plan as to surrendered

property.

4. Unsecured Claims:
Subsequent to dividends to Priority and Secured creditors, dividends
to allowed non-priority general unsecured creditors shall be

distributed ag follows:

General unsecured creditors will be paid [ Ja dividend of 100% of
their allowed claim or [ ] a pro rata dividend of
[ ] 1. BIOC or
[ ] 2. Disp. Income x 60 months as calculated under Section
1325{b),

[IX ] 3. a pro rata dividend from the base plan, if any. Est 0%

IV. Leases or Executory Contracts: (If applicable) The following
leases or executory contracts of the debtor will be treated as
follows:N/A.

V. Vesting of Property: Title to the Debtor's property shail revest in
the Debtor on confirmation of the plan, except for undistributed plan
payments held by the Trustee. Unless otherwise ordered, upon
conversion of this case to Chapter 7 all undistributed plan payments
received from a Debtor's post-petition wages shall be refunded to the
Debtor. Upon dismissal, unless otherwise ordered, the Trustee is
authorized to disburse undistributed plan payments to allowed
claimants in accordance with this Plan.

 
Case 19-11323-BLS Doc 41 Filed 02/20/20 Page 3of4

VI. Nonstandard Provisions: Any nonstandard provision placed elsewhere
in this plan is void. Other special provisions of this Plan:

Debtor has provisions in this plan which are non-standard:

IIT.1.{A) & (B}--Debtor has agreed to an increased attorney fee of
$10,000 from $9000 as Debtor must work with the IRS to stipulate to
survival of the full IRS claim (PoC #7), as filed and to relief from
automatic stay to allow Debtor to pursue his non-bankruptcy payment
remedies; relief from stay would include relief from all tolling
periods, and collection shall proceed directly, with the survival of

all liens, as applicable under non-bankruptcy law.

{C) DSO claims are paid by Court order and include both a current
Support component and an arrears component which will continue to he
paid directly. (POCHS)

 

 

VII. Filing Proof of Claim Required: A proof of claim must be filed in
order to share in distributions under the plan. A proof of claim may
be filed electronically or as paper. To file an electronic claim, go
to the www.deb.uscourts.gov and click on "file a Claim" and follow
instructions. Once the necessary information is entered the form will
be automatically generated. To obtain a paper claim form, go to the
website_www.uscourts.gov and click on "Services and Forms", then click
on Bankruptcy Forms, select B410-Proof of Claim. Completed paper
claims should be delivered or mailed to United States Bankruptcy
Court,Attn: Claims, 824 Market St., 3rd floor, Wilmington, DE 19801,
(Copies should be mailed to Erin K. Brignola, Esq., 30 Fox Hunt Drive,
Fox Run Shopping Center,Bear, DE 19701).

/s/ John Matthew Hanling
Date: 2/19/2020

 

Debtor's siqnature

The undersigned certifies that this plan contains no nonstandard
provision other than as set forth in paragraph VI. above.

 

 

Attorney for Debtor (s)

 
Case 19-11323-BLS Doc 41 Filed 02/20/20 Page 4of4

AMENDED PLAN ANALYSIS
Debtor: J. Matt Hanling Case #: 19-11323 BLS
Prior: Bankruptcy ( }) Chapter 13 ( ) Date:
Estimated length of plan 60 months, Trustee Use

341 Meeting Date:
Continued:

Confirmed Date;

TOTAL DEBT PROVIDED FOR UNDER THE PLAN AND ADMINISTRATIVE EXPENSES

A. TOTAL PRIORITY CLAIMS (Class One)

 

lL. Unpaid attorney's fees .... ce eee ees $10000.00
2. TAXES coc ee eee ee eee ee eee eee ee $11019.,54
3B. OChHEr 2. ee ee eee eee ee tee eee eee nas 5

B. TOTAL OF PAYMENTS TO CURE DEFAULTS (Class Two} ......... $

Cc. TOTAL OF PAYMENTS ON SECURED CLAIMS (Class Three)......, §

D. TOTAL OF PAYMENTS ON UNSECURED CLAIMS (Class Four) ..... S$

EB. SUBTOTAL 2... ee ee tee ee ee ee ees $21019.54

F. TOTAL TRUSTEE'S COMPENSATION ( 7% of debtor's payments) $1472.00

G. TOTAL DEBT AND ADMINISTRATIVE EXPENSES ..............000- $22492.00

 

RECONCILIATION WITH CHAPTER 7

H. INTEREST OF CLASS FOUR CREDITORS IF CHAPTER 7 FILED
1. Value of debtor's interest in non-exempt property ........ S
2. Plus: value of property recoverable under avoiding powers $
3. Less: estimated chapter 7 administrative expense .........
4, Less: amounts payable to priority creditors other than

 
 

 

 

costs of administration .... eee ees $
5. Equals: estimated amount payable to Class 4 creditors
if Chapter 7 filed (if negative, enter zero) ..... $
I. ESTIMATED DIVIDEND FOR CLASS FOUR UNDER CHAPTER 7 .......e000. §
J. ESTIMATED DIVIDEND UNDER PLAN. ... 1... cece eee eet s
< ho /s/ J. Matthew Hanling
Erin k. Brignola Debtor

Attorney for Debtor

 
